Rule 1007. Testimony or Statement of a Party to Prove ContentThe proponent may prove the content of a writing, recording, or photograph by the testimony, deposition, or written statement of the party against whom the evidence is offered. The proponent need not account for the original. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1947; Mar. 2, 1987, eff. Oct. 1, 1987; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules While the parent case, Slatterie v. Pooley, 6 M. & W. 664, 151 Eng. Rep. 579  (Exch. 1840), allows proof of contents by evidence of an oral admission  by the party against whom offered, without accounting for nonproduction  of the original, the risk of inaccuracy is substantial and the decision  is at odds with the purpose of the rule giving preference to the  original. See 4 Wigmore §1255. The instant rule follows Professor  McCormick's suggestion of limiting this use of admissions to those made  in the course of giving testimony or in writing. McCormick §208, p. 424.  The limitation, of course, does not call for excluding evidence of an  oral admission when nonproduction of the original has been accounted for  and secondary evidence generally has become admissible. Rule 1004, supra. A similar provision is contained in New Jersey Evidence Rule 70(1)(h). Notes of Advisory Committee on Rules—1987 Amendment The amendment is technical. No substantive change is intended. Committee Notes on Rules—2011 Amendment The  language of Rule 1007 has been amended as part of the restyling of the Evidence  Rules to make them more easily understood and to make style and terminology  consistent throughout the rules. These changes are intended to be stylistic  only. There is no intent to change any result in any ruling on evidence admissibility.